          Case 1:17-cr-00630-ER Document 153 Filed 10/18/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

       - v. -                                      No. 17 Cr. 630 (ER)

 MARK S. SCOTT,                                    NOTICE OF MOTION IN SUPPORT OF
                                                   DEFENSE MOTIONS IN LIMINE
                                  Defendant.


       PLEASE TAKE NOTICE THAT, for the reasons set forth in the accompanying

memorandum of law, the defendant, Mark. S. Scott, will move this Court before the Honorable

Edgardo Ramos, United States District Court, Southern District of New York, at a time to be

determined by the Court, for an order granting the following motions in limine:

   1. The Government should not be permitted to refer to OneCoin investors as “victims.”

   2. The Government should not be permitted to introduce evidence as to the particular
      amount of money an individual invested in OneCoin or any resulting hardship.

   3. The Government should not be permitted to call a witness who decided not to invest in
      OneCoin.

   4. The Government should not be permitted to introduce evidence with respect to how Mr.
      Scott used fees he received from the Fenero Funds.

   5. The Government should not be permitted to call a money laundering expert.



                                                            /s/ Arlo Devlin-Brown

                                                            Arlo Devlin-Brown
                                                            COVINGTON & BURLING LLP
                                                            The New York Times Building
                                                            620 Eighth Avenue
                                                            New York, NY 10018-1405
                                                            (212) 841-1046



                                               1
Case 1:17-cr-00630-ER Document 153 Filed 10/18/19 Page 2 of 2



                                       David M. Garvin
                                       Law Offices of David M. Garvin, P.A.
                                       200 South Biscayne Boulevard
                                       Suite 3150
                                       Miami, FL 33131
                                       (305) 371-8101

                                       Counsel for Mr. Scott




                              2
